Exhibit 10.2

[EXECUTION COPY]

EQUITY RESIDENTIAL

SHAREHOLDERS AGREEMENT

This Shareholders Agreement (this “Agreement”) is entered into as of
February 27, 2013, by and among Equity Residential, a Maryland real estate
investment trust (“EQR”), Archstone Enterprise LP, a Delaware limited
partnership (“Archstone”) and Lehman Brothers Holdings Inc., a Delaware
corporation (“LBHI”). EQR, Archstone and LBHI are sometimes referred to herein
as the “Parties” and each, a “Party.”

WHEREAS, on November 26, 2012, Archstone, LBHI, ERP Operating Limited
Partnership, an Illinois limited partnership (“ERPOP”), and AvalonBay
Communities, Inc., a Maryland corporation (“AVB”), entered into an Asset
Purchase Agreement (as it may be amended from time to time, the “Asset Purchase
Agreement”) pursuant to which, among other things, (i) ERPOP and AVB or one or
more Buyer Designees (as defined in the Asset Purchase Agreement) have agreed to
acquire all of the assets and assume all of the liabilities of Archstone (other
than as provided therein), (ii) ERPOP has agreed to deliver, or cause its Buyer
Designees to deliver, to Archstone (or, if so directed by Archstone, to LBHI
and/or a Lehman Designee (as defined in the Asset Purchase Agreement)) the ERPOP
Equity Consideration (as defined in the Asset Purchase Agreement), and (iii) AVB
has agreed to deliver, or cause its Buyer Designees to deliver, to Archstone
(or, if so directed by Archstone, to LBHI and/or a Lehman Designee) the AVB
Equity Consideration (as defined in the Asset Purchase Agreement); and

WHEREAS, pursuant to and in accordance with Section 10.1.6(a) of the Asset
Purchase Agreement, as a condition precedent to receiving the ERPOP Equity
Consideration, each of the LBHI Parties have agreed to be bound by the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. When used in this Agreement, the following terms in all of
their tenses, cases and correlative forms shall have the meanings assigned to
them in this Section 1.1 or elsewhere in this Agreement. Capitalized terms used
herein and not otherwise defined have the meanings assigned to them in the Asset
Purchase Agreement. “Beneficial Ownership” and “Beneficially Own” shall have the
meaning given to such term in Rule 13d-3 under the Exchange Act (disregarding
the reference to “within 60 days” in Rule 13d-3(d)(1)(i)).

“Extraordinary Transactions” means (a) any merger, consolidation, sale of all or
substantially all of the assets, other business combination, liquidation,
reclassification, recapitalization, restructuring or other similar action to
which EQR is a constituent party, or (b) any issuance of securities to any
Person or Group (within the meaning of Section 13(d)(3) of the Exchange Act)
requiring approval of the common shareholders of EQR in accordance with any Law
or the rules and regulations of the New York Stock Exchange as to such matters,
as in effect from time to time.



--------------------------------------------------------------------------------

“LBHI Party” means Archstone, LBHI and any Lehman Designee holding EQR Common
Shares.

“Permitted Transfers” shall mean, in each case, so long as (x) such Transfer is
in accordance with applicable Law and (y) each LBHI Party is and at all times
has been in compliance with Article 3 of this Agreement (other than any
unintentional noncompliance that was cured as promptly as practicable upon the
applicable LBHI Parties becoming aware of such noncompliance): (i) any Transfer
to an Affiliate of the applicable LBHI Party or a liquidating trust established
pursuant to the Plan, so long as such Person, in connection with such Transfer,
executes a joinder to this Agreement in the form attached hereto as Exhibit A,
pursuant to which such Person or Group (within the meaning of Section 13(d)(3)
of the Exchange Act) agrees to become a Party to this Agreement and subject to
the restrictions applicable to a LBHI Party and otherwise become a Party for all
purposes of this Agreement; provided that no such Transfer(s) shall relieve the
transferring LBHI Party or LBHI Parties from the obligations of such LBHI Party
or LBHI Parties under this Agreement, and (ii) any Transfer solely to tender any
of the ERPOP Equity Consideration into a tender or exchange offer commenced by
EQR or a third party if the board of trustees of EQR has affirmatively publicly
recommended to the EQR shareholders acceptance of such tender offer or exchange
offer pursuant to Rule 14d-9 under the Exchange Act with respect to a third
party tender or exchange offer or has determined not to oppose (as evidenced by
its filings pursuant to such Rule 14d-9) the tender or exchange offer.

“Plan” shall mean that certain Modified Third Amended Joint Chapter 11 Plan of
Lehman Brothers Holdings Inc. and its Affiliated Debtors, dated December 6, 2011
and that certain Order Confirming Modified Third Amended Joint Chapter 11 Plan
of Lehman Brothers Holdings Inc. and its Affiliated Debtors, dated December 6,
2011, [Docket No. 23023].

“Qualified Successor Transfer” shall mean any Transfer of common equity
securities of EQR: (i) through an underwritten offering, (ii) to an underwriter
that participates in a public offering (including a “bought deal” or a
registered block trade) of common equity securities of EQR, but only to the
extent necessary to facilitate such public offering, (iii) to Persons that are
and will remain (for so long as such Persons own a sufficient number of common
equity securities of EQR to require a filing on Schedule 13G under the Exchange
Act) eligible to file a Schedule 13G with the Securities and Exchange Commission
with respect to such common equity securities of EQR, (iv) pursuant to Rule 144
under the Securities Act, (v) to any bona fide financing source pursuant to a
pledge by any LBHI Party of any of the ERPOP Equity Consideration as collateral
securing indebtedness of such LBHI Party or any of its Affiliates, (vi) pursuant
to a sale conducted by a bona fide financing source described in the preceding
clause (v) in connection with a foreclosure with respect to any of the ERPOP
Equity Consideration or a conveyance in lieu of foreclosure to any such
financing source or its Affiliates, (vii) in a transaction described in clause
(ii) of the definition of Permitted Transfers or (viii) during a “subsequent
offering period” (as referenced in Rule 14d-11 of the Exchange Act) to any
Person who has made a tender or exchange offer for all outstanding EQR Common
Shares and who has purchased a number of EQR Common Shares tendered pursuant to
such tender or exchange offer such that such Person, together with its
Affiliates, Beneficially Owns in excess of 50% of the outstanding EQR Common
Shares following the expiration of the initial offering period for such tender
or exchange offer.

 

2



--------------------------------------------------------------------------------

“Standstill Period” shall mean the period beginning on the date hereof and
ending on the first date on which the LBHI Parties (and any Affiliate
transferees) in the aggregate cease to Beneficially Own 5% or more of the
outstanding common equity securities of EQR.

“Transfer” means (i) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of law or otherwise), of any capital stock (or
any security convertible or exchangeable into capital stock) or interest in any
capital stock or (ii) during the Lock-Up Period only, in respect of any capital
stock or interest in any capital stock, to enter into any swap or any other
agreement, transaction or series of transactions that hedges or transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of such capital stock or interest in capital stock, whether any such swap,
agreement, transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise (and with respect to the ERPOP Equity
Consideration, this clause (ii) shall be deemed to include, without limitation,
any hedging arrangement or transfer based on the FTSE NAREIT All Residential
Capped Index, the FTSE NAREIT Equity Residential Index, the FTSE NAREIT Equity
Apartments Index or any other index of which the capital stock of EQR represents
at least 5% of the value at the time such hedging arrangement or transfer is
entered into).

ARTICLE 2

LOCK-UP AGREEMENT

2.1 Other than in the case of a Permitted Transfer, no LBHI Party shall Transfer
any of the ERPOP Equity Consideration for the period beginning on the date
hereof and ending on April 26, 2013 (such period, the “Lock-Up Period”). For the
avoidance of doubt, nothing in this Section 2.1 shall prohibit any LBHI Party,
from and after the expiration of the Lock-Up Period, from entering into any
swap, derivative or any other agreement, transaction or series of transactions
that hedges or transfers, in whole or in part, directly or indirectly, the
economic consequence or ownership of the ERPOP Equity Consideration or interest
in the ERPOP Equity Consideration, whether any such swap, derivative, agreement,
transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise, including, without limitation, any hedging
arrangement or transfer based on any index referenced in the definition of
“Transfer”.

2.2 Any Transfer or attempted Transfer of any of the ERPOP Equity Consideration
in violation of this Article 2 shall, to the fullest extent permitted by Law, be
null and void ab initio, and EQR shall not, and shall instruct its transfer
agent and other third parties not to, record or recognize any such purported
Transfer on the share register of EQR.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

STANDSTILL AGREEMENT

3.1 During the Standstill Period, the LBHI Parties shall not, directly or
indirectly, without the prior written consent of EQR:

3.1.1 Acquire, agree to acquire or make any public proposal to acquire, directly
or indirectly, Beneficial Ownership of common equity securities of EQR or any
other securities of EQR entitled to vote generally in the election of trustees
of EQR (collectively, “Voting Securities”), or securities of the Company that
are convertible, exchangeable or exercisable into Voting Securities (other than
(i) the receipt of common equity securities of EQR pursuant to the Asset
Purchase Agreement, (ii) the acquisition of common equity securities of EQR or
other Voting Securities as a result of any stock splits, stock dividends or
other distributions or recapitalizations, reclassifications, reorganizations or
similar transactions or offerings made available by EQR to holders of Voting
Securities, including rights offerings, and (iii) from an Affiliate of any LBHI
Party in a Permitted Transfer);

3.1.2 Deposit any Voting Securities in a voting trust or similar arrangement or
subject any Voting Securities to any voting agreement, pooling arrangement or
similar arrangement (other than (x) with another LBHI Party or any direct or
indirect subsidiary of the LBHI Parties or (y) in connection with any
transaction contemplated by the Asset Purchase Agreement or this Agreement), or
grant any proxy with respect to any Voting Securities (other than (x) to EQR or
a person specified by EQR, in a proxy card provided to shareholders of EQR by or
on behalf of EQR, (y) to another LBHI Party or any direct or indirect subsidiary
of the LBHI Parties, or (z) as otherwise necessary to permit any LBHI Party to
vote Voting Securities as expressly permitted by Section 4.2);

3.1.3 Enter, agree to enter, propose or offer to enter into or facilitate any
merger, business combination, tender offer, recapitalization, restructuring,
change in control transaction or other similar extraordinary transaction
involving EQR or any of its subsidiaries (excluding voting as a shareholder with
respect to such a transaction, to the extent permitted by Section 4.2, or
tendering shares in a tender offer);

3.1.4 Make, or in any way participate or engage in, any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission) to vote, or advise or knowingly influence any Person (other
than a controlled Affiliate of any LBHI Party) with respect to the voting of,
any voting securities of EQR or any of its subsidiaries;

3.1.5 Call, or seek to call, a meeting of the shareholders of EQR or initiate
any shareholder proposal for action by the shareholders of EQR;

3.1.6 Form, join or in any way participate in a Group (within the meaning of
Section 13(d)(3) of the Exchange Act) (other than with another LBHI Party or an
Affiliate of any LBHI Party, or any direct or indirect subsidiary, of any LBHI
Party), with respect to any voting securities of EQR;

 

4



--------------------------------------------------------------------------------

3.1.7 Otherwise act, alone or in concert with others, to seek to control or
influence the board of trustees of EQR, or the management or policies of EQR
(including, without limitation, the submission of nominees for election to the
board of trustees of EQR);

3.1.8 Publicly disclose any intention, plan or arrangement prohibited by, or
inconsistent with, the foregoing;

3.1.9 Advise or knowingly assist or encourage or enter into any discussions,
negotiations, agreements or arrangements with any other Person or Group (within
the meaning of Section 13(d)(3) of the Exchange Act) in connection with the
foregoing; or

3.1.10 Propose, seek or request permission to do any of the foregoing, request
to amend or waive any provision of this Article 3 (including, without
limitation, this clause 3.1.10), make or seek permission to make any public
announcement with respect to any of the foregoing or take any action that such
Person reasonably believes will require EQR to make a public announcement
regarding the possibility of a business combination, merger or other type or
transaction described above.

ARTICLE 4

VOTING AGREEMENT

4.1 From and after the date hereof through and including the first anniversary
of the date hereof (but in any event only so long as the Standstill Period is
continuing), the LBHI Parties shall vote (including, through the execution of
one or more written consents, if applicable) all common equity securities of EQR
with respect to which the LBHI Parties have the power to vote (including the
ERPOP Equity Consideration), in accordance with the recommendations of the board
of trustees of EQR with respect to any action, proposal or other matter to be
voted on by the respective common equity holders of EQR; provided that, so long
as each of the LBHI Parties is and has at all times been in compliance with the
provisions of Article 3 of this Agreement (other than any unintentional
noncompliance that was cured as promptly as practicable upon the applicable LBHI
Parties becoming aware of such noncompliance), the LBHI Parties may vote their
common equity securities of EQR in their sole discretion with respect to
Extraordinary Transactions if and to the extent submitted to a vote of EQR’s
common equity holders.

4.2 Following the first anniversary of the date hereof and continuing until the
termination of the Standstill Period, the LBHI Parties shall vote (including,
through the execution of one or more written consents, if applicable) all common
equity securities of EQR held by the LBHI Parties (including the ERPOP Equity
Consideration): (i) in accordance with the recommendation of the board of
trustees of EQR with respect to (A) any election of trustees, (B) compensation
matters and matters relating to equity or other incentive plans (including the
adoption of any new plan or the amendment of any existing plan, including to
increase the amount of equity or other compensation issuable thereunder), and
(C) any amendment to EQR’s declaration of trust to increase the authorized
capital stock, (ii) on all shareholder proposals, in one of the following two
manners, at the election of the LBHI Parties (x) proportionally in accordance
with the votes of other shareholders of EQR or (y) in accordance with the
recommendation of the board of trustees of EQR, and (iii) on all other matters,
in the sole and absolute discretion of the LBHI Parties.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

TRANSFERS

5.1 Until the one-year anniversary of the last day of the Standstill Period,
prior to and as a condition to any Transfer (other than solely in the case of a
Qualified Successor Transfer) by a LBHI Party of EQR Common Shares (including
the ERPOP Equity Consideration) to any Person or Group (within the meaning of
Section 13(d)(3) of the Exchange Act) that would result in such Person or Group
acquiring more than 5% of EQR’s outstanding common equity securities from the
LBHI Parties or their Affiliates, such Person or Group shall be required to
execute a joinder to this Agreement, in the form attached hereto as Exhibit A,
pursuant to which such Person or Group agrees to become a Party to this
Agreement and subject to the restrictions applicable to a LBHI Party and
otherwise become a Party for all purposes of this Agreement; provided that no
such Transfer(s) shall relieve the transferring LBHI Party or LBHI Parties from
their obligations under this Agreement.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF EQR

6.1 EQR hereby represents and warrants to the other Parties as follows:

6.1.1 EQR has been duly formed, is validly existing, and, where such concept is
applicable, is in good standing under the laws of its jurisdiction of
organization. EQR has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations under this Agreement.

6.1.2 The execution and delivery by EQR of this Agreement and the performance by
EQR of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(i) applicable Law, or (ii) the organizational documents of EQR.

6.1.3 The execution and delivery by EQR of this Agreement and the performance by
EQR of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on the part of EQR. This Agreement
has been duly executed and delivered by EQR and, assuming the due authorization,
execution and delivery by the other Parties hereto, constitutes a legal, valid
and binding obligation of EQR, enforceable against EQR in accordance with its
terms, subject to bankruptcy, insolvency and other Laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF LBHI AND ARCHSTONE

7.1 Each of LBHI and Archstone hereby severally, and not jointly and severally,
represents and warrants to the other Parties as follows:

7.1.1 Each LBHI Party has been duly formed, is validly existing, and, where such
concept is applicable, is in good standing under the laws of its jurisdiction of
organization. LBHI and Archstone have all requisite power and authority to
execute and deliver this Agreement and each LBHI Party has all requisite power
and authority to perform its obligations under this Agreement.

7.1.2 The execution and delivery by LBHI and Archstone of this Agreement and the
performance by each of the LBHI Parties of their obligations under this
Agreement do not and will not conflict with or violate any provision of, or
require the consent or approval of any Person (except for any such consents or
approvals which have been obtained) under, (i) applicable Law, or (ii) the
organizational documents of any LBHI Party.

7.1.3 The execution and delivery by LBHI and Archstone of this Agreement and the
performance by LBHI and Archstone of their obligations under this Agreement have
been duly authorized by all necessary corporate or other analogous action on the
part of LBHI and Archstone. This Agreement has been duly executed and delivered
by LBHI and Archstone and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
obligation of LBHI and Archstone, enforceable against LBHI and Archstone in
accordance with its terms, subject to bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

7.1.4 Each of LBHI and Archstone acknowledges that the securities included in
the ERPOP Equity Consideration have not been registered under the Securities Act
or any state securities laws.

ARTICLE 8

MISCELLANEOUS PROVISIONS

8.1 Notices. All notices, consents and other communications hereunder shall be
in writing (including telecopy or similar writing) and shall be deemed to have
been duly given (a) when delivered by hand or by Federal Express or a similar
overnight courier to (or if that day is not a Business Day, or if delivered
after 5:00 p.m., New York, New York time on a Business Day, on the first
following day that is a Business Day), (b) five (5) days after being deposited
in any United States Post Office enclosed in a postage prepaid, registered or
certified envelope addressed to, or (c) when successfully transmitted by
facsimile to, the Party for whom intended, at the address or facsimile number
for such Party set forth in Section 16.1 of the Asset Purchase Agreement.

8.2 LBHI Parties. LBHI shall cause each LBHI Party to perform and observe all
obligations applicable to such LBHI Party hereunder.

8.3 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties in respect of the provisions contained herein and
supersedes all prior discussions, negotiations, agreements, arrangements and
understandings, whether oral or written, relating to the subject matter hereof
and thereof. There are no warranties, representations or other agreements
between the Parties in connection with the subject matter of this Agreement,
except as specifically set forth in this Agreement.

 

7



--------------------------------------------------------------------------------

8.4 Amendments and Waivers.

8.4.1 Any provision of this Agreement may be amended or modified only by a
written instrument signed by all of the Parties hereto.

8.4.2 No waiver hereunder shall be valid or binding unless set forth in writing
and duly executed by the Party against whom enforcement of the waiver is sought.
Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
Party granting such waiver in any other respect or at any other time. Neither
the waiver by any of the Parties of a breach of or a default under any of the
provisions of this Agreement, nor the failure by any of the Parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder. Except as otherwise provided herein,
no action taken pursuant to this Agreement, including any investigation by or on
behalf of any Party, shall be deemed to constitute a waiver by the Party taking
such action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement.

8.5 Governing Law. This Agreement shall be construed, performed and enforced in
accordance with the laws of the State of Maryland (without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction).

8.6 Remedies; Specific Performance. The Parties hereto agree that monetary
damages would not be an adequate remedy in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms. It
is expressly agreed that the Parties hereto shall be entitled to equitable
relief, including injunctive relief and specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or in equity.

8.7 WAIVER OF TRIAL BY JURY. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY OR CLAIM WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THIS WAIVER MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7 AND EXECUTED BY EACH OF THE
PARTIES HERETO). The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter herein, including contract claims, tort claims, breach of duty
claims and all other common law and statutory claims. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

8



--------------------------------------------------------------------------------

EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.7.

8.8 Binding Effect. This Agreement will be binding upon, inure solely to the
benefit of and be enforceable by the Parties and their respective permitted
successors and assigns.

8.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, such term, provision, covenant
or restriction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

8.10 Counterparts. This Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. It is the express intent
of the Parties to be bound by the exchange of signatures on this Agreement via
facsimile or electronic mail via the portable document format (PDF). A facsimile
or other copy of a signature shall be deemed an original. This Agreement shall
become effective when each Party hereto shall have received a counterpart hereof
signed by all of the other Parties hereto. Until and unless each Party has
received a counterpart hereof signed by the other Parties hereto, this Agreement
shall have no effect and no Party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

8.11 Third Parties. Except as otherwise expressly provided herein, no provision
of this Agreement is intended or shall confer on any Person, other than the
Parties (and their successors and permitted assigns), any rights under this
Agreement and no other Person shall be entitled to rely thereon.

8.12 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, delegated or otherwise transferred by
any Party (whether by operation of law or otherwise) without the prior written
consent of the other Parties. Notwithstanding the foregoing, (i) EQR shall have
the right to assign all or certain provisions of this Agreement, or any interest
herein, and may delegate any duty or obligation hereunder, without the consent
of the other Parties, to any Affiliate of EQR, and (ii) the LBHI Parties shall
have the right to assign certain provisions of this Agreement, without the
consent of the other Parties, only as specifically permitted by Articles 2 and 5
of this Agreement; provided that, in the case of each of clauses (i) and (ii),
no such assignment or delegation shall relieve such Party of any of its
obligations hereunder. Any attempted assignment, delegation or transfer in
violation of this Section 8.12 shall be null and void.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date set forth above.

 

EQUITY RESIDENTIAL By:  

/s/ Scott J. Fenster

  Name: Scott J. Fenster   Title: Senior Vice President

 

ARCHSTONE ENTERPRISE LP By:  

/s/ Jeffrey Fitts

  Name: Jeffrey Fitts   Title: Authorized Signatory

 

LEHMAN BROTHERS HOLDINGS INC. By:  

/s/ Jeffrey Fitts

  Name: Jeffrey Fitts   Title: Authorized Signatory

[SIGNATURE PAGE TO EQUITY RESIDENTIAL SHAREHOLDERS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

The undersigned is acquiring, simultaneously with the execution of this Joinder
Agreement, [•] shares of [•] (the “Securities”), of Equity Residential, a
Maryland real estate investment trust (“EQR”).

WHEREAS, as a condition to the acquisition of the Securities, the undersigned
has agreed to join in a certain Shareholders Agreement (as it may be amended
from time to time the “Shareholders Agreement”), dated as of February 27, 2013
among Equity Residential, a Maryland real estate investment trust (“EQR”),
Archstone Enterprise LP, a Delaware limited partnership (“Archstone”), Lehman
Brothers Holdings, Inc., (“LBHI”) and the other parties signatory thereto; and

WHEREAS, the undersigned understands that the execution of this Joinder
Agreement is a condition precedent to the acquisition of the Securities.

NOW, THEREFORE, as an inducement to EQR and to the holder from whom or which the
undersigned is acquiring the Securities to consummate the transfer of the
Securities to the undersigned, the undersigned hereby agrees to join in the
Shareholders Agreement and agrees to be bound by all of the terms, restrictions,
obligations and agreements thereof applicable to an “LBHI Party” thereunder, and
the undersigned hereby represents and warrants that:

The undersigned has been duly formed, is validly existing and, where such
concept is applicable, is in good standing under the laws of its jurisdiction of
organization. The undersigned has all requisite power and authority to execute
and deliver this Joinder Agreement and the Shareholders Agreement and to perform
its obligations hereunder and thereunder.

The execution and delivery by the undersigned of this Joinder Agreement and the
Shareholders Agreement and the performance by the undersigned of its obligations
hereunder and thereunder do not and will not conflict with or violate any
provision of, or require the consent or approval of any Person (except for any
such consents or approvals which have been obtained) under, (i) applicable Law
(as such term is used in the Shareholders Agreement), or (ii) the organizational
documents of the undersigned.

The execution and delivery by the undersigned of this Joinder Agreement and the
performance by the undersigned of its obligations hereunder and under the
Shareholders Agreement have been duly authorized by all necessary corporate or
other analogous action on the part of the undersigned. This Agreement has been
duly executed and delivered by the undersigned, and assuming the due
authorization, execution and delivery by the other parties hereto, each of this
Joinder Agreement and the Shareholders Agreement constitutes a legal, valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms, subject only to bankruptcy, insolvency and other laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the [•] day of [•], 20[•].

 

[•] a [•] By:  

 

  Name:   Title:

 

Accepted by: Equity Residential, a Maryland real estate investment trust By:  

 

  Name:   Title:

[SIGNATURE PAGE TO EQUITY RESIDENTIAL SHAREHOLDERS AGREEMENT]